Per Curiam,
It is very evident from a close inspection of this voluminous record that a full and patient hearing was accorded to the parties by the learned referee in this case; and the painstaking consideration that Avas afterwards given by him to all the questions — both of fact and of law — that were presented by the pleadings and evidence, is fully attested by his exceptionally clear, methodical and exhaustive report of the case to us. When his report was completed and ready for filing, the parties were invited to examine the same, and except to anything therein that either of them might consider erroneous. Availing themselves of this invitation, both parties filed exceptions, five (5) on behalf of the plaintiffs, and sixty-nine (69) on behalf of the defendants. Fifty-three (53) of the latter are to questions of fact. This necessitated a careful revision of his report by the referee, with special reference to said exceptions, the net result of which was the amendment of his fourth (4) and ninth (9) findings of fact by adding to the end of each the words, “ as *512may desire the same ” — employed in the charter of each of the water companies.
The argument before us was substantially confined to some of the main questions involved in the exceptions, together with the question of costs; but, in disposing of those questions we have carefully examined the record and considered all the exceptions relating to the referee’s findings of fact as well as his conclusions of law, and the result has been that no substantial error in either has been disclosed. In view of the careful consideration that has been given by the referee to the questions involved, and the satisfactory manner in which they have been disposed of in his report, further discussion of them or either of them has been deemed unnecessary. We are all satisfied as to the substantial accuracy of his findings of fact as well as his conclusions of law; and the exceptions filed by the respective parties are therefore dismissed, and his report confirmed.
The facts and conclusions of law, thus satisfactorily established, bring this case fairly within the principles recognized and applied in Metzger v. Borough of Beaver Falls, 178 Pa. 1, and entitle the plaintiffs to the decree recommended by the referee in his eighth conclusion of law. In view of all the circumstances we also concur with the referee in his last conclusion, that the costs should be paid, one half by the plaintiffs and the residue by the borough of Rochester, defendant.
It is therefore adjudged and decreed that an injunction issue restraining the borough of Rochester, defendant, its officers, agents and servants, and each and every of them, from constructing or in any manner authorizing the construction of the proposed waterworks referred to in the bill, or any part of said works; and also from doing or authorizing to be done any other matter or thing in furtherance of the construction of said waterworks or any part thereof; and it is further ordered and decreed that the costs of this proceeding, including fifteen hundred dollars ($1,500) referee’s fees, be paid, one half by the plaintiffs and the residue by the defendant, the borough of Rochester.